Exhibit 32(b) Section 1350 Certification We, Armando J. Olivera and Armando Pimentel, Jr., certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Quarterly Report on Form 10-Q of Florida Power & Light Company (FPL) for the quarterly period ended June30, 2009 (Report) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of FPL. Dated:July30, 2009 ARMANDO J. OLIVERA Armando J. Olivera President and Chief Executive Officer of Florida Power & Light Company ARMANDO PIMENTEL, JR. Armando Pimentel, Jr.
